Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Applicant’s claims filed 5/14/2020 has been fully considered and as a result, claims 1 - 10 are now allowed.


Reasons for Allowance

The closest prior art found is Yoshida et al. (JP 2020193825, which is attached to this Office Action. Pages/paragraphs cited below refer to the attached document). 

Yoshida discloses:
a bolt clamping force sensing washer (Figs 4 - 5), comprising:
a sensing washer having a body (Fig. 5, element 28; page 3, 2nd  last paragraph) and a bushing (Fig. 5, element 27; Abstract, 1st 4 lines; page 2, 4th full paragraph), the body being made of metal and having an axial hole (Fig. 5 shows bolt B that can be inserted into hole in bushing 273 and then through elements 14, 28, 26; page 5, 3rd last paragraph; page 6, 2nd paragraph), the axial hole matching an outer diameter of the thread of a bolt and being coaxial with the body (page 6, 2nd paragraph), wherein two end surfaces of the body are perpendicular to the axial hole (Fig. 5 shows axis is vertical and sides of elements 27,, 28, 26 are perpendicular to the axis), wherein the bushing is made of metal or plastic (page 5, 3rd last paragraph).
Yoshida does not disclose:
each of the end surfaces have a loosening- proof structure, wherein a circumferential surface of the body has a concave circumferential groove for receiving the sensing component adapted to measure a deformation signal generated by the body under an axial load; 
the bushing is formed by plastic insulating material casting to enclose the sensing component;
a signal processor having a signal amplifier, a microprocessor, a pairing switch, a power circuit unit, a signal transmission unit, a memory unit, an RF antenna and an alert unit;
and a connection line assembly disposed at the bushing to electrically connect the sensing component and the signal processor.

Claims 1 - 10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to washers with sensors use to detect force:

Takasuka et al. (WO2019221028A1) discloses collision detection apparatus.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632